Title: From George Washington to Elias Dayton, 5 July 1782
From: Washington, George
To: Dayton, Elias


                  
                     Sir
                     Head Quarters July 5th 1782
                  
                  I have reced a Letter of the 1st Instant from Cap. Dayton informing me that Lt McDonald of the 71st British had come from the Enemy.
                  Many reasons may be alledged to justify the Desertion of a Private Soldier, but such a Conduct in an Officer cannot but impress a very unfavorable opinion of his Character—Experience has proved that I am right in my suspicions of such People and therefore I wish them always removed as soon as possible from every part of the Army or indeed any other place where they can do any Mischief.
                  As he will not be sufferd to come here he will probably go to Philadelphia should that be the case it will not be amiss to drop a line to the Secy at War that such a Character is gone on—that he may have an Opportunity of watching his Conduct in that place.  I am.
                  
               